966 F.2d 1442
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ekundayo Olusegun GBOLADE, Plaintiff-Appellant,v.UNITED STATES of AMERICA;  Eastern District of NorthCarolina;  United States Parole Commission,Defendants-Appellees.
No. 92-6295.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 1, 1992Decided:  June 11, 1992

Ekundayo Olusegun Gbolade, Appellant Pro Se.
Before PHILLIPS, WILKINSON, and LUTTIG, Circuit Judges.
PER CURIAM:

OPINION

1
Ekundayo Olusegun Gbolade appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Gbolade v. United States, No. CA-91-782 (E.D.N.C. Dec. 16, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED